UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported): December 11, 2007 (Commission File Number) Exact names of registrants as specified in their charters, address of principal executive offices, telephone number and state of incorporation (IRS Employer Identification No.) 1-15929 PROGRESS ENERGY, INC. 56-2155481 410 S. Wilmington Street Raleigh, North Carolina 27601-1748 Telephone: (919) 546-6111 State of Incorporation: North Carolina 1-3382 CAROLINA POWER & LIGHT COMPANY 56-0165465 d/b/a Progress Energy Carolinas, Inc. 410 S. Wilmington Street Raleigh, North Carolina 27601-1748 Telephone: (919) 546-6111 State of Incorporation: North Carolina 1-3274 FLORIDA POWER CORPORATION 59-0247770 d/b/a Progress Energy Florida, Inc. 100 Central Avenue St. Petersburg, Florida 33701-3324 Telephone:(727) 820-5151 State of Incorporation: Florida None (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) This combined Form 8-K is filed separately by three registrants: Progress Energy, Inc., Carolina Power & Light Company d/b/a Progress Energy Carolinas, Inc. and Florida Power Corporation d/b/a Progress Energy Florida, Inc.Information contained herein relating to any individual registrant is filed by such registrant solely on its own behalf, and is not, and shall not, be deemed to be filed or disclosed by any other registrant. SECTION 5 – Corporate Governance and Management Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On December 11, 2007, the Organization and Compensation Committee (the “Committee”) of the Board of Directors of Progress Energy, Inc. ("Progress Energy") set the compensation of William D. Johnson,its Chairman, President and Chief Executive Officer, as follows: (i) a base salary of $950,000, retroactive to October 12, 2007, the date of Mr. Johnson’s promotion to Chairman, President and Chief Executive Officer; (ii) a target annual incentive award, pursuant to the Management Incentive Compensation Plan, equal to 85% of base salary; and (iii) target long-term incentive awards consisting of restricted stock units and performance share grants, pursuant to the 2007 Equity Incentive Plan, equal to 117% and 233% of base salary, respectively. At its December 11, 2007 meeting, the Committee also took action in connection with the previously announced retirement of the Carolina Power & Light d/b/a Progress Energy Carolinas, Inc.’s (“PEC”) Senior Vice President and Chief Nuclear Officer, Clayton S. Hinnant. The Committee’s action accelerated the vesting of 18,067 shares of restricted stock and 4,178 restricted stock units to December 31, 2007, the date of Mr. Hinnant’s announced retirement. The affected grants of restricted stock and restricted stock units have been previously disclosed in the Company’s proxy statements and in the Company’s Form 8-K filed March 26, 2007. Upon Mr. Hinnant’s retirement, the Employment Agreement between him and the Company will expire in accordance with its terms. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrants have duly caused this report to be signed on their behalf by the undersigned hereunto duly authorized. PROGRESS ENERGY, INC., CAROLINA POWER & LIGHT COMPANY, d/b/a PROGRESS ENERGY CAROLINAS, INC. and FLORIDA POWER CORPORATION d/b/a PROGRESS ENERGY FLORIDA, INC. Registrants By: /s/ Jeffrey M. Stone Jeffrey M. Stone Chief Accounting Officer Date:December 17, 2007
